Citation Nr: 0216211	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  97-07 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for status post circumcision of the penis with subsequent 
infection and skin graft to the shaft of penis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In February 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDING OF FACT

Status post circumcision of the penis with subsequent 
infection and skin graft to the shaft of penis does not 
result in erectile dysfunction


CONCLUSION OF LAW

The criteria for a compensable evaluation for status post 
circumcision of the penis with subsequent infection and skin 
graft to the shaft of penis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.115b, 
Diagnostic Code 7522 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

In May 1976, the RO granted service connection for status 
post circumcision of the penis with subsequent infection and 
skin graft to the shaft of the penis, noting that in August 
1955, while in service, the veteran received treatment for an 
ulceration of the skin of the penis after undergoing a 
circumcision that same month.  The RO evaluated the 
disability as noncompensable, and that disability evaluation 
has remained unchanged.  

Status post circumcision of the penis with subsequent 
infection and skin graft to the shaft of penis is evaluated 
as noncompensable by analogy to diagnostic code 7522, 
pertaining to penile deformity with loss of erectile power.  
Penile deformity with loss of erectile power warrants a 20 
percent evaluation, if present.  38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

During an August 1995 VA skin examination the veteran 
complained of erectile difficulties.  Examination revealed 
scarred skin over the mid and proximal shaft of the penis.  
There was a five-centimeter by two-centimeter area of the 
left lower quadrant characterized as the donor site, and the 
graft site revealed only slight discoloration.  The diagnosis 
was status post penile rash followed by sepsis and skin 
grafts.  

During a hearing in June 1997, the veteran complained of loss 
of erectile power and of curvature of the penis; he also 
indicated that a scar of the penis was painful, although he 
further indicated that the loss of erectile power was his 
main complaint.  He also suggested that a VA physician, Dr. 
W, had indicated that the veteran's loss of erectile power 
was related to the circumcision in service.  

During a VA examination in June 1999, the examiner noted a 
two by five-centimeter area of the left shaft of the penis 
that was characterized by mottled skin; the skin was normal 
in consistency.  There was no deformity other than loss of 
skin in the upper prepuce.  The examiner diagnosed erectile 
dysfunction and multiple medical problems, noting that the 
multiple medical problems, rather than surgery in service, 
were likely responsible for the erectile dysfunction.  

A number of entries in treatment records, including an 
October 1995 and a March 2000 entry, make reference to 
complaints of erectile dysfunction.  However, medical 
evidence fails to indicate that erectile dysfunction or 
penile deformity is the result of the veteran's circumcision 
in service.  When taken together with the opinion of the VA 
examiner that erectile dysfunction is not the result of the 
surgery in service, evidence before the Board indicates that 
status post circumcision of the penis with subsequent 
infection and skin graft to the shaft of penis does not 
result in erectile dysfunction.  Therefore, a compensable 
evaluation is not available under diagnostic code 7522.  

The Board has considered a higher rating under diagnostic 
codes pertaining to scars.  However, the scar of the penis 
results in no significant symptomatology or in limitation of 
function.  See 38 C.F.R. §§ 4.118, Diagnostic Codes 7804, 
7805, 7806.  A higher evaluation, therefore, is not 
warranted. 

The Board notes that there has been a significant change in 
the law during the pendency of this appeal with the enactment 
of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 1991 & Supp. 
2001); see also 66 Fed. Reg. 45620-32 (August 29, 2001).  
This law, which sets forth development requirements, is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The RO considered and applied the VCAA and notified of the 
appellant of the change in law.  The Board finds, 
furthermore, that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103A (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620-45632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159(b)).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (Supp. 2001); 66 Fed. Reg. 45620-
45632 (August 29, 2001) (to be codified at 38 C.F.R. § 
3.159(c)).  The appellant has been notified in the statement 
of the case and the supplemental statement of the case of the 
type of evidence needed to substantiate his claims.  
Furthermore, VA has obtained all existing pertinent evidence 
identified by the appellant.  

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (Supp. 
2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  No additional 
examination is necessary.   

VA has satisfied its duties both to notify and to assist the 
appellant in this case.  Further development and further 
expenditure of VA's resources is not warranted.


ORDER

The appeal is denied. 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

